DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 05/16/2022 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being obvious over Chandhok (US 2018/0204760).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The Examiner also points out that based on the publication date of the Chandhok (760) it also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chandhok is directed to a maskless air gap to prevent via punch through. Chandhok discloses a process of forming the structure and illustrates the resulting structure (1300) in Figure 13A (1300). Chandhok illustrates and discloses the resulting structure (1300) comprises a substrate (101) over which a plurality of conductive features (103, 104, 105) are formed on an insulating layer (102). (Para, 0041-0045; Fig.13). Chandhok discloses the substrate (101) includes electronic devices, e.g., transistors, memories, capacitors, resistors, optoelectronic devices, switches, and any other active and passive electronic devices that are separated by an electrically insulating layer, for example, an interlayer dielectric, a trench insulation layer, or any other insulating layer known to one of ordinary skill in the art of the electronic device manufacturing. (Para, 0042). Moreover, Chandhok discloses, in some embodiments, the substrate 101 includes interconnects, for example, vias, configured to connect the metallization layers and may comprises multiple layers. (Para, 0042-0043). Chandhok discloses conductive features 103, 104 and 105 are conductive lines or they are conductive lines, conductive vias, trenches, or any combination thereof. (Para, 0047). These disclosures and the illustrations of Figure 13 teach and/or suggest the limitation of claim 1 where an integrated circuit structure comprises  one or more conductive features supported by pillars of a first insulating layer in a first metal layer and claims 4 and 6. Chandhok also discloses the distance between the conductive features (pitch) is less than about 80 nm or from about 10 nanometers (nm) to about 80 nm. (Para, 0047). Chandhok also illustrates and discloses the resulting structure (1300) comprises air gaps (118, 119) between the conductive features (103, 104, 105). (Para, 0068; Fig.13). These disclosures and illustrations of Chandhok teach and/or suggest the limitation of claim 1 where an integrated circuit structure comprises air gaps between adjacent ones of the one or more conductive features in the first metal layer to separate the one or more conductive features and the limitation of claims 2-3. 
Chandhok illustrates and discloses the resulting structure (1300) comprises etch stop layer portions (115, 116, 117) over the conductive features (103, 104, 105). (Para, 0064-0068; Fig.13). Chandhok illustrates and discloses the resulting structure (1300) further comprises a via (131) which is directly over one of the conductive structures and within a patterned hardmask (128) layer. (Para, 0083-0084;Fig.13). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where an integrated circuit structure comprises one or more vias in a via layer, the one or more vias over and on the first mela layer and in electrical connection with the ones of the one or more conductive features. Chandhok discloses and illustrates the resulting structure (1300) comprises an etch stop layer (124) as well as an insulating layer (125) formed over the hardmask layer (128). (Para, 0075-0079; Fig.13). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where an integrated circuit comprises a second insulating layer over the one or more conductive features and over the one or more vias, such that the second insulating layer covers the first metal layer and the via layer while bridging over the air gaps, wherein the tops of the air gaps are substantially coplanar with the tops of the one or more conductive features as well as the limitation of claims 7-8. Chandhok further discloses and illustrates that the resulting structure (1300) also comprises that within this overlying insulating layer (125) conductive structures (133, 134). (Para, 0084; Fig.13). These disclosures and illustrations teach and/or suggest the limitation of claim 9. 
Therefore, the limitations of claims 1-4, and 6-9 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Chandhok as well as the teachings one of ordinary skill in the art would have reasonably understood from the discloeus and illustrations of Chandhok as discussed above. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures of Chandhok fail to teach and/or suggest the limitiaotn of claim 5 wherein the base layer comprise a conductive seed layer on a conductive barrier layer. The prior art fails to provide other relevant teachings which are properly combinable with Chandhok to teach and/or suggest the limitation of claim 5. Therefore, claim 5 includes allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899